Case 2:05-cv-03895-JLL-JAD Document 324 Filed 10/05/18 Page 1 of 3 PageID: 8888



James E. Cecchi
Lindsey H. Taylor
CARELLA BYRNE CECCHI
OLSTEIN BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
(973) 994-1700

David A. Bocian
Terence Ziegler
Tyler S. Graden
Asher S. Alavi
KESSLER TOPAZ
MELTZER & CHECK LLP
280 King of Prussia Road
Radnor, PA 19087
(610) 667-7706

Counsel for Plaintiff-Relator

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

_________________________________
UNITED STATES OF AMERICA ex rel.             Civil Action No. 05-3895(JLL)(JAD)
LAURIE SIMPSON,


                                Plaintiff,
                      v.
                                                    NOTICE OF CROSS-MOTION
BAYER CORPORATION;
BAYER HEALTHCARE
PHARMACEUTICALS, INC.;
BAYER HEALTHCARE LLC; and
BAYER AG,

                        Defendants.
_________________________________


To: All Persons on ECF Service List

COUNSEL:
Case 2:05-cv-03895-JLL-JAD Document 324 Filed 10/05/18 Page 2 of 3 PageID: 8889



         PLEASE TAKE NOTICE that at such date and time as the Court shall direct, the

undersigned counsel for Relator Laurie Simpson shall move before Hon. Jose L. Linares at the

Martin Luther King Federal Building, 50 Walnut Street, Newark, New Jersey for Partial Summary

Judgment on the legal issue identified by the Court in its Order of September 18, 2018.

         The undersigned shall rely upon the annexed Brief and Statement of Undisputed Material

Facts.

         The undersigned hereby requests oral argument.

Dated: October 5, 2018                          Respectfully submitted,

                                                /s / James E. Cecchi______
                                                James E. Cecchi
                                                Lindsey H. Taylor
                                                CARELLA BYRNE CECCHI OLSTEIN
                                                BRODY & AGNELLO, P.C.
                                                5 Becker Farm Road
                                                Roseland, NJ 07068
                                                Tel. (973) 994-1700
                                                Fax. (973) 994-1744
                                                jcecchi@carellabyrne.com
                                                ltaylor@carellabyrne.com

                                                David A. Bocian
                                                Terence Ziegler
                                                Tyler S. Graden
                                                Asher S. Alavi
                                                KESSLER TOPAZ
                                                MELTZER & CHECK LLP
                                                280 King of Prussia Road
                                                Radnor, PA 19087
                                                Tel: (610) 667-7706
                                                Fax: (610) 667-7056
                                                dbocian@ktmc.com
                                                tziegler@ktmc.com
                                                tgraden@ktmc.com
                                                aalavi@ktmc.com

                                                Counsel for Plaintiff-Relator




                                                2
Case 2:05-cv-03895-JLL-JAD Document 324 Filed 10/05/18 Page 3 of 3 PageID: 8890



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of October, 2018, a true and correct copy of the

foregoing document was electronically filed with the Clerk of the Court, is available for

viewing and downloading from the ECF system, and will be served by operation of the Court’s

electronic filing system (CM/ECF) upon all counsel of record.


                                               /s / James E. Cecchi
                                               James E. Cecchi
                                               CARELLA BYRNE CECCHI OLSTEIN
                                               BRODY & AGNELLO, P.C.
                                               5 Becker Farm Road
                                               Roseland, NJ 07068
                                               Tel. (973) 994-1700
                                               Fax. (973) 994-1744
                                               jcecchi@carellabyrne.com




                                               3
